Borden, J.,
concurring. I view this case somewhat differently from and more narrowly than does the majority. In my view, this case involves the clash of two competing and, in the context of this case, inconsistent canons of construction of insurance policies: (1) unambiguous language must be given its plain meaning; and (2) a policy should not be interpreted so as to render any part of it superfluous.
*177It is difficult for me to conclude, even in this factual context, that the policy provision at issue is ambiguous. One simply cannot be a “family member” of a corporation. At the same time, construing the provision in accordance with its plain meaning clearly renders the “family member” clause superfluous.
Thus, if we follow canon (1) above, the defendant would prevail; if we follow canon (2), the plaintiff would prevail. In order to decide this case, therefore, we have to violate one of the two canons. Because the defendant is charged with having “drafted” the policy language in question, by virtue of the underwriter having appended the inapt endorsement, I would opt to follow canon (2) and violate canon (1). I therefore join in the judgment of the court.